Title: From George Washington to Jonathan Trumbull, Sr., 12 July 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dr Sir,
          Head Quarters New Windsor July 12th 1779
        
        I am just honored with your letter of the 10th—Mine of this morning which will probably reach you before this, will inform you that on hearing of the enemy’s movement from below, I had detached a body of troops under Major General Heath to counteract them. It gives me pain that I have it not in my power to afford more effectual succour to the country; but the smallness of our force obliges me to confine my attention so intirely to one essential point, that I can do little more than lament the depredations of the enemy at a distance. I am persuaded your Excellency will make every allowance for the incompetency of the means put into my hands—The security of the communication of this River is of so great importance, and the enemy have such a facility, by the assistance of Water transportation, of moving from one place to another, that we dare not withdraw any considerable part of our force from this post—but with an embarrassing degree of caution. It is very probable in the present case, that one principal object of the operations on your coast may be to draw us off from the River to facilitate an attack upon it. The movement towards Horseneck has more particularly this aspect—It is however very likely that the detachment under Tryon may go on with its ravages on your coast to disturb the inhabitants in the occupations of harvest, by which they no doubt do us a very serious injury. I believe the accounts you have received rather overrate his force—From [m]y best information it consists of six Regiments the four that came from Rhode Island and two others viz.—one Regiment—of Anspach—Fannings, 7th 22d 23d and 54th British. These cannot exceed, hardly equal two thousand.
        I thank your Excellency for the Proclamation and answer—the first is truely ridiculous and must tend to incense rather than intimidate; the last is laconic but to the purpose. I have the honor to be With great respect & esteem Dr Sir Yr Most Obet, Servant
        
          Go: Washington
        
       